On Rehearing.
Upon the original hearing of this cause, the judgment was affirmed, Chief Justice KEY dissenting. The ground of affirmance was that an accord and satisfaction was conclusively established by the evidence, and that there was no material issue of fact to be submitted to the jury, thus justifying the peremptory instruction for the defendant, given by the trial court.
A more mature consideration of the matter convinces the majority they were in error in this holding. It is now believed that the evidence did not show an accord and satisfaction with that degree of certainty which justified the lower court in taking the case from the jury, and that under the evidence an accord and satisfaction could only result from inferences to be drawn from the existence of other facts proven, which was a matter peculiarly within the province of the jury. *Page 1024 
The following authorities, cited in appellant's brief, lay down the proposition that an accord and satisfaction is the result of an agreement between the parties and, like all other agreements, must be consummated by a meeting of the minds of the parties. Railway Co. v. Gordon,70 Tex. 80, 7 S.W. 695; Bergman Produce Co. v. Brown, 172 S.W. 554; Renihan v. Wright, 125 Ind. 536, 25 N.E. 822, 9 L.R.A. 514,21 Am. St. Rep. 249; Harrison v. Henderson, 67 Kan. 194, 72 P. 875,62 L.R.A. 760, 100 Am. St. Rep. 386; A. Matheney v. City of Eldorado,82 Kan. 720, 109 P. 166, 28 L.R.A. (N.S.) 980, 984; 1 R.C.L. p. 183, § 12; 1 Cyc. p. 312, par. C. They also hold further that to constitute a valid accord and satisfaction it is essential that what is given should be offered in satisfaction and extinguishment of the original demand, and that it shall be accepted as a full satisfaction. Under the evidence, neither of these elements is conclusively established. The telegrams from appellee, containing the conditions upon which the deductions were demanded, did not expressly apprise appellant that the deductions were required, upon condition that the payment of the balance should constitute a full satisfaction of appellant's entire demands. Neither do we think that the language of these telegrams was so imperative in character as that appellant was bound to understand from it that the offer to pay the remainder was upon condition that its acceptance would be considered a satisfaction and extinguishment of the entire claim. We think this was a question for the jury, especially in view of the testimony of Mr. Foster to the effect that he had no intention of making such an agreement; and the evidence further showing that appellant had made repeated protests against the allowance of the deductions, which protests continued up to the acceptance of the balance paid on the drafts, and was promptly followed by a suit for the claims in controversy.
As additional authorities, also cited in appellant's brief, may be added the following: Hedrick v. McLaughlin, 214 S.W. 985; Bay Lbr. Co. v. Snelling, 205 S.W. 763; Myers v. Grantham, 187 S.W. 532; Graham v. Kesseler, 192 S.W. 299.
As to the authorities cited in the majority opinion, while it is still believed that they announce correct rules of law, upon this question, we have concluded that there was a mistaken application of the principles they announce to the facts of this case.
The conclusion last reached requires a reversal, and the remanding of the cause to the trial court for further trial; unless we should sustain appellee's contention that the contract is unambiguous, and should be construed by the court to exclude, as a matter of law, all appellant's claims in suit. We are unable to agree with this contention. We do not think the term "f. o. b." gives to the contract such a precise legal meaning, in relation to the controversy here, as authorizes us to construe the contract, as a matter of law, to exclude all or any of the items of appellant's claim. In view of the evidence, especially the testimony of Mr. Foster, we think these are matters to be finally determined by the proof offered in support and denial of the several items. The case having been taken from the jury without giving appellee an opportunity to present full testimony in support of his theories, the cause should be remanded for trial upon these issues.
For the reasons indicated, the motion for rehearing is granted, the judgment is reversed, and the cause remanded,
Motion granted.
  Reversed and remanded. *Page 1119